Citation Nr: 0514411	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from April 1951 to April 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the RO.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in March 2004.  

In connection with this appeal, the veteran also requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in March 2005.  See 38 C.F.R. § 
20.704(e) (2004).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.  

The issue of service connection for tinnitus is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



FINDING OF FACT

The veteran currently is shown as likely as not to have a 
bilateral hearing loss due to the exposure to acoustic trauma 
during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).  



REASONS AND BASES FOR THE FINDING AND CONCLUSION 


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by April 2003 letter, November 2003 statement of the 
case, and March 2004 supplemental statement of the case, he 
and his representative have been notified of the evidence 
needed to establish the benefit sought, and he has been 
advised via the April 2003 letter and November 2003 statement 
of the case regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

The record contains no service medical records.  The 
veteran's DD Form 214 reflects that the veteran attended the 
infantry school at Ft. Benning and served with the Heavy 
Mortar Company of the Eighth Cavalry Regiment.  He served 
abroad for over seven months.  

An August 2002 letter from a private physician indicated that 
the veteran had a hearing deficit and that such hearing 
deficit was related to his service.  

By January 2003 rating decision, the RO denied service 
connection for bilateral hearing loss.  The RO indicated that 
the veteran's service medical records were lost in the 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis.  

In his February 2003 Notice of Disagreement, the veteran 
asserted that his hearing loss was the result of extensive 
exposure to artillery noise in service.  

At his March 2004 hearing, the veteran testified regarding 
exposure to noise from guns, tanks, and explosives during and 
after basic training.  He then spent time with a heavy mortar 
company in northern Japan.  His hearing loss began to 
deteriorate around that time.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

There is a heightened obligation to explain findings and 
conclusions in cases in which service records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


Analysis

The record contains current medical evidence of hearing loss 
consistent with a disability for VA compensation purposes.  
The medical evidence also relates the hearing loss to the 
veteran's service in the Korean Conflict.  

The record also reflects the type of service that would have 
exposed the veteran to extensive loud noise over an extended 
period.  His training in artillery and the unit to which he 
was assigned would have entailed extreme noise exposure and 
ensuing acoustic trauma.  

The veteran's service medical records have been destroyed in 
the 1973 NPRC fire.  Because of the certain exposure to 
excessive noise in service, the Board finds that his current 
hearing loss is at least as likely as not due to the reported 
noise exposure in service.  

By extending the benefit of the doubt to the veteran, service 
connection for a bilateral hearing loss is granted.  
38 C.F.R. § 3.303.  



ORDER

Service connection for a bilateral hearing loss is granted.  



REMAND

Although the competent evidence shows that the veteran 
suffers from hearing loss due to service, the extent of the 
now service-connected hearing loss must be determined for 
rating purposes.  As well, there is no diagnosis of tinnitus 
or an opinion regarding the etiology thereof.  

The RO must schedule a VA audiologic examination.  The 
examiner must test the veteran's hearing in order to 
ascertain the severity of any related disability for VA 
compensation purposes.  

The VA examiner must also determine whether the veteran 
suffers from tinnitus.  If so, the examiner should provide an 
opinion as to the etiology thereof, i.e., the examiner must 
state whether it is as likely as not that tinnitus, if 
diagnosed, is related to service.  The examiner must take 
into account the nature and circumstances of the veteran's 
service in rendering the requested opinions.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should schedule a VA 
audiologic examination to determine the 
extent of the veteran's hearing loss and 
determine whether the veteran suffers 
from tinnitus.  If so, the examiner must 
opine regarding the etiology of tinnitus.  
The examiner must take into account the 
nature and circumstances of the veteran's 
service in rendering the opinion.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Next, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


